Pfeifer, J.,
dissenting. The statute at issue, R.C. 311.01, is overly restrictive without a rational basis. I would find it unconstitutional.
R.C. 311.01 is denying Ohio citizens a meaningful choice in electing sheriffs. In Ohio’s small counties, R.C. 311.01 effectively rules out competition. Active police officers cannot run for sheriff because as classified civil servants they are prohibited from political activity. R.C. 124.57. A sheriffs deputy in an unclassified position could run for office, but an officer running against his boss is not a *187realistic possibility. Indeed, even the Attorney General of this state, defined by statute as our “chief law officer,” R.C. 109.02, would not be qualified to be a county sheriff under R.C. 311.01. See, e.g., R.C. 311.01(B)(8).
Reasonable, nondiscriminatory restrictions upon voting rights are generally upheld where the state’s important regulatory interests justify the restrictions. Burdick v. Takushi (1992), 504 U.S. 428, 434, 112 S.Ct. 2059, 2063-2064, 119 L.Ed.2d 245, 253-254. R.C. 311.01 does not further the regulatory interests of the state. Stifled competition does not yield better sheriffs.